Citation Nr: 1437128	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  04-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities (claimed as numbness of the upper extremities), to include as secondary to claimed cervical spine disorder.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2008, though that testimony did not regard any of the issues currently before the Board at this time; a transcript of that hearing is associated with the claims file.

With respect to the cervical spine and neurological disorders on appeal at this time, the Board initially denied entitlement to service connection for those disorders in a March 2013 Board decision.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs jointly agreed to partially vacate the November 2013 Board decision with respect to the cervical spine and neurological disorders and to remand the case back to the Board for further development.  The Court issued a March 2014 order implemented the Joint Motion for Remand.  Those two issues have been returned to the Board at this time for further appellate review in compliance with that March 2014 Court order and the Joint Motion for Remand.  

Regarding the PTSD issue, the Board initially remanded that increased evaluation claim to the AOJ in the November 2013 Board decision in order for a statement of the case to be issued with respect to that appeal.  A statement of the case was issued in November 2013; the Veteran completed appeal of the increased evaluation issue for PTSD with a January 2014 correspondence in lieu of a VA Form 9.  That issue is therefore properly before the Board at this time.  

In that January 2014 correspondence, the Veteran and his representative raised the issue of entitlement to TDIU in conjunction with his increased evaluation claim for PTSD.  In light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has taken jurisdiction over that claim on appeal.  

The issues of service connection for cervical spine and neurological disorders and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, in the March 2013 Board decision, the Board remanded for further development with respect to several other claims.  The Board notes that aside from the issuance of the statement of the case regarding the PTSD claim, it does not appear any of the other requested development has been completed.  The Board notes that no issuance of a supplemental statement of the case regarding any of those other issues has occurred and it does not appear that those issues have been re-certified back to the Board for additional appellate review at this time.  Therefore, the remaining issues that were remanded in November 2013 are not currently before the Board.


FINDINGS OF FACT

1.  Prior to April 27, 2011, the Veteran's PTSD symptomatology is demonstrable of a flattened/blunted affect; disturbances in motivation and mood; depressed mood; anxiety; chronic sleep impairment; and, difficulty in establishing and maintaining effective relationships.  

2.  For the period prior to April 27, 2011, the Veteran's psychiatric disability picture more closely approximates to no more than social and occupational impairment with reduced reliability and productivity.

3.  For the period of April 27, 2011 through November 27, 2012, the Veteran's PTSD symptomatology is shown to result in total social and occupational impairment, as found by the April 2011 VA examiner.

4.  For the period beginning November 28, 2012, the Veteran's PTSD symptomatology is demonstrable of the same and/or substantially similar symptomatology to that manifested prior to April 27, 2011.  

5.  The Veteran's overall disability picture for the period beginning November 28, 2012, is more closely approximate to no more than social and occupational impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria establishing an initial 50 percent evaluation, but no higher, for PTSD for the period of September 15, 2008 through April 26, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria establishing a 100 percent evaluation for PTSD for the period of April 27, 2011 through November 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria establishing a 50 percent evaluation, but no higher, for PTSD for the period beginning November 28, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran was provided with fully complaint VCAA notice in an October 2008 letter which was received prior to the initial adjudication of his claim.  Moreover, the Veteran's increased evaluation claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA, and the duty to notify has been met.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the duty to assist has been met, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran has been afforded a recent VA examination of his PTSD, and this examination addressed all relevant rating factors.  Moreover, his statements in support of the claim are of record.  The Veteran had not requested a hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim of service connection for PTSD on September 15, 2008.  The Veteran's PTSD has been evaluated as 30 percent disabling throughout the appeal period, and such evaluation is assigned under Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board is mindful that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Period of September 15, 2008 to April 26, 2011

In October 2008, the Veteran had a psychiatric evaluation as a part of his treatment with VA.  He reported increased intrusive thoughts of Vietnam, and he lived with his father and son.  The Veteran denied any history of drug abuse, and reported that he stopped drinking alcohol in 1991.  He took Trazodone and Prazosin for aid in sleeping.  

During that examination, the Veteran was noted as being cooperative and appropriate with good eye contact.  He had a restricted and reactive affect with a congruent mood.  He reported sometimes feeling hopeless and worthless, with a 7-8 out of 10 on the depression scale.  The Veteran also reported the same level of anxiety most days.  He felt less anxious when involved and tried to stay busy.  He avoided crowds of strangers and restaurants, preferring to stay around friends and family instead; he attempted to get in and out as quickly as possible if confronted with the need to go into those situations.  He also reported being afraid of overreacting and getting angry in crowds, fearing "what he could do."  He feared not hearing well in crowds and misunderstanding.  The Veteran denied panic attacks.  His concentration and memory were intact.  He had logical and goal-directed thought processes.  He denied suicidal ideations and psychotic symptoms, but reported homicidal ideations sometimes when angry, though he was able to control those impulses.  He had intrusive thoughts daily, with flashbacks once or twice a month.  He also had sleep impairment, reporting sleeping about 3 hours at night.  He was hypervigilant to any noise.  He had nightmares two to three times a week, where he saw faces of dead people and friends in Vietnam.  His insight and judgment were fair.  He was diagnosed with moderate major depressive disorder and chronic mild versus partial remission PTSD.  No GAF score was assessed at that time.  

The Veteran also was psychiatrically assessed by VA for treatment in October 2009.  He was noted as being cordial, casually dressed and adequately groomed.  His affect was broad in range, with productive and well-modulated speech.  His thought stream was goal-directed and seemed coherent.  He reported being homeless since February 2009, when his father passed away and he could not afford the rent on his own; he had been staying in his car and occasionally in a friend's garage and was anxious to live in his own apartment rather than in a communal setting, such as a homeless shelter.  The Veteran reported that he was a self-proclaimed alcoholic, but quit heavy drinking in 1991; he took a shot of liquor "every now and then," the last one being "3 or 4 months" prior to that time.  He reported having major depressive disorder and PTSD.  He denied past or present suicidal ideations, intent or plans.  He also noted that several years prior he was angry at his ex-wife because of a child support issue and thought about burning her house down with her in it, but he "wouldn't have done anything like that" and he was "far beyond that" now.  The Veteran reported that he also was successfully discharged with permanent employment from an occupational re-training program through VA, but quit his job because he did not want to lose his Social Security disability benefits.  

Intervening VA treatment records document similar reports, including most specifically that the Veteran was a low-risk for suicide.  The Veteran additionally is shown to have participated in group therapy and "anger management" classes throughout his VA treatment records.  

The Board also notes that in June 2010 VA treatment records it appears that the Veteran is less isolative and "trying to get out more."  In an April 2011 treatment record, the Veteran was noted as attempting to finish his college degree in computer-aided design at that time, and was taking Vocational Rehabilitation refresher courses.

Less than a month later, the Veteran underwent his initial VA PTSD examination on April 27, 2011.  The Veteran was noted as participating in group and individual therapy at VA at that time; he was also taking Wellbutrin and Trazodone for his psychiatric symptoms.  He denied any in-patient psychiatric hospitalization or history of suicide attempts.  The Veteran noted that he has been married twice, divorced once and was currently separated from his second wife.  He reported that he had poor and strained social relationships and did not have any leisure activities or hobbies.  He also reported drinking heavily from 1969 to 1991, when he stopped drinking alcohol; he denied any other substance abuse.  He also denied any history of assaults or assaultive behavior.  

The Veteran was diagnosed with PTSD, after all of the DSM-IV criteria was noted as being met; the examiner noted that the Veteran had been last assessed a GAF of 45 on January 28, 2010.  With regards to occupational and social functioning, the examiner noted that the Veteran had loss of jobs in the past due to his symptoms, but did not have any impairment in his ability to self-care.  He was noted as having a past divorce and was currently separated from his wife, as well as having poor relationships with his family.  The Veteran had a poor social life and did not have any recreational activities.  The examiner concluded that the Veteran was totally occupationally and socially impaired due to his PTSD symptoms, which required continuous medication.  

In an addendum, the Veteran was shown on examination to be clean, neatly dressed and well-groomed.  His behavior was cooperative and pleasant with good eye contact.  He has normal psychomotor activity.  His speech was spontaneous, clear, with appropriate volume and rate.  Mood was depressed with a blunted affect.  He was alert and oriented to person, time, place, and situation.  He had an appropriate level of concentration, with recent and remote memories intact.  Thought content was coherent, logical, and goal-directed.  He had no delusional or paranoid thoughts, or suicidal or homicidal ideations or intent.  There was no evidence of any auditory or visual hallucinations.  His thought process was linear and his insight and judgment were fair.  No current GAF was assessed at that time.  

Based on the evidence of record prior to the Veteran's initial PTSD evaluation on April 27, 2011, the Board finds that the Veteran's PTSD should be assessed as 50 percent disabling.  The Veteran's PTSD symptomatology picture throughout that period clearly demonstrates that he had the following symptoms: flattened/blunted affect, disturbances in motivation and mood, depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective relationships.  

The Board notes that the Veteran denied any suicidal ideations or homicidal ideations throughout the appeal period.  Moreover, the Veteran reported that while he had homicidal and angry thoughts in the past-particularly about committing arson to his ex-wife's house with her inside-he reported that during the appeal period he was "beyond that now" and that he would not do anything like that presently; he reported he was able to control himself.  The Board notes that he additionally avoided situations, particularly crowds of strangers or restaurants, in order to minimize his interactions with people in which he might get angry.  The Board therefore finds that he does not have an impaired impulse control, and there is certainly no evidence of record to demonstrate any unprovoked irritability with episodes of violence or assaultive behaviors throughout the relevant period.  

Throughout this period, the Veteran's speech is consistently shown to be coherent, logical, and goal-directed; he is routinely shown to be alert to person, place, time, and situation.  Therefore, the Board also notes that there is no evidence of thought or speech impairment or spatial disorientation.  The Veteran is additionally not shown to have any neglect of his personal hygiene, and is consistently shown to be able to perform adequate and appropriate grooming and self-care.  Also, there is also no evidence that the Veteran has any obsessional rituals that interfere with his routine activities.  In April 2011, the Board additionally notes that the Veteran was taking refresher courses and preparing to go back to school to finish his college degree in computer-aided design.  

After evaluation of this disability picture, including the assessed GAF score of 45 during the relevant period, the Board finds that the Veteran's psychiatric symptomatology demonstrates a disability picture more closely approximate to occupational and social impairment with reduced reliability and productivity; the Veteran is not shown to have occupational and social impairment with deficiencies in most areas-as noted by the severity of his symptomatology above-or to be totally occupationally and socially impaired prior to April 27, 2011.  

Accordingly, the Board awards a 50 percent evaluation, but no higher, for the Veteran's PTSD for the period of September 15, 2008 through April 26, 2011.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Period of April 27, 2011 to November 27, 2012

By resolving all doubt in the Veteran's favor, the Board finds that a 100 percent schedular evaluation for the Veteran's PTSD is warranted for the period of April 27, 2011 through November 27, 2012.  Such a finding is warranted based on the April 2011 examiner's finding in that VA examination that the Veteran is totally occupationally and socially impaired as a result of his PTSD symptoms.  

The Board has assigned a 100 percent evaluation beginning April 27, 2011-the date on which the Veteran underwent a VA examination-as such is the date on which entitlement arose and such an increase in symptomatology was factually ascertainable.  

The Board has only assigned the 100 percent evaluation through November 27, 2012, as such date represents the date prior to the Veteran's November 2012 VA examination, the contents of which do not demonstrate total occupation and social impairment, as will be discussed below.  The Board has assigned this 100 percent evaluation as a "staged rating" in accordance with Fenderson, supra.

Period Beginning November 28, 2012

On November 28, 2012, the Veteran underwent another VA PTSD examination.  At that time, the Veteran was diagnosed with PTSD and was assessed a GAF score of 55.  The examiner noted that the Veteran appeared on time and was well-nourished and dressed in casual clothing.  He was not in any acute distress; he was alert and oriented to person, time and place.  His intellectual functioning was estimated as average.  He was cooperative with good eye contact; his behavior was appropriate.  He had clear, logical, linear, coherent, and goal-directed thought processes, with normal speech regarding rate, rhythm, and volume.  Affect was appropriate to the content of the discussion in both intensity and direction.  The examiner noted that he was able to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran denied suicidal and homicidal ideations, as well as auditory and visual hallucinations.  The examiner noted that the severity of social and occupational impairment due to the Veteran's symptomatology was "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Veteran reported that he lived with his aunt up until she passed two weeks prior, and that he was currently homeless and staying at motels; he was attempting to obtain VA housing.  He reported that on a typical day, he just sits around and watched TV or movies.  He saw his daughter once or twice a month.  The Veteran reported that he planned to paint houses for his family members.  The Veteran reported being out of work since 2000, was not currently looking for work and could not work at that time due to his shoulder issues.  He reported that he attempted to do Vocational Rehabilitation and to go back to school, but he quit following taking a refresher course and failing the test.  The Veteran took medication for his depression and anxiety.  He denied current depression symptoms, though he admitted being sad respecting his aunt's passing.  He denied suicide attempts or ideation.  He stated that he had felt homicidal in the past, but that was a few years ago now.  He noted that his "main thing" was "controlling reactions, anger, [and] fear."  He felt he was functioning better since attending group and individual therapy at VA.  

Regarding symptoms, the Veteran reported having poor concentration and indecisiveness.  He denied obsessive or ritualistic behaviors that interfere with routine activities, excessive worry or tension, and panic attacks.  He reported that without medication, he slept only 3 to 4 hours a night, but was able to get 6 to 8 hours with medication.  He had good energy.  The Veteran denied any legal problems after the military, including any arrests or serving prison or jail time.  He denied alcohol or substance use, and stated that he last drank in 1991.  With regards to current symptoms, the examiner only checked the box for "anxiety."  The examiner concluded that the Veteran had a diagnosis of PTSD and was attending individual therapy at VA; the Veteran reported an overall improvement in his functioning.  The Veteran was noted as continuing to "function with some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally function satisfactorily with routine behavior, self-care, and normal conversation), due to ongoing anxiety."

The Board has additionally reviewed the subsequent VA treatment records since November 2012 through November 2013, which have been associated with the claims file, most of which are related to the Veteran's liver cancer and residual treatment thereof in 2013.  

Most recently in June 2013, the Veteran was seen for psychiatric treatment, at which time he reported having been diagnosed with liver cancer, but not having any increased depression as a result thereof.  He did report an increase in his ability to sleep, partially due to fatigue associated with his chemotherapy regimen.  He did not have any recent nightmares.  He denied any history of suicide attempts.  The Veteran denied any substance abuse except for smoking cigarettes; he stopped drinking in 1991.  He noted that he continued to take Wellbutrin and Prazosin for his sleep and depressive symptoms.  

On examination, the Veteran was cooperative and appropriate with good eye contact.  He had a restricted affect, reactive range, and a congruent mood.  The Veteran reported that he averaged a 5 on the depression scale, though it varied.  He also stated that he worried most of the time, and reported 6 or 7 out of 10 on the anxiety scale; he avoided crowds of strangers and restaurants, and gets in and out as quickly as possible if confronted with those situations.  He startled at loud noises.  He was able to control his anger.  He denied panic attacks, suicidal ("never") or homicidal ideations, and psychotic symptoms such as hallucinations and delusions.  His concentration and memory were intact and his thought processes were goal-oriented and logical.  He had intrusive thoughts daily, worse in the summer and fall when he would have been in Vietnam.  He had flashbacks once or twice a month, triggered by gun shots or other loud noises, though it was not as bad as it used to be.  The Veteran slept 12 to 14 hours at that time and denied any recent nightmares.  His insight and judgment were fair.  He was diagnosed with chronic severe PTSD and mild major depressive disorder.  He was assessed a GAF of 45.  

The Veteran's other VA psychiatric and social work treatment records throughout the period after his most recent VA examination, particularly the February 2013 psychiatric treatment record, are substantially similar to the June 2013 treatment note described above.

Based on the above evidence, the Board finds that the Veteran's PTSD should be evaluated as 50 percent disabling for the period beginning November 28, 2012.  

While the Board is aware that the examiner assigned a 55 GAF and noted that the Veteran's occupational and social impairment was of a severity commensurate to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (30 percent disabling), the Board notes that subsequent to that evaluation, the Veteran's symptomatology is more substantially similar to that shown noted prior to the April 2011 VA examination.  The Veteran's GAF score and symptomatology in his VA treatment records are noted as being either exactly the same or substantially similar throughout the appeal period.  Therefore, by resolving doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology on November 28, 2012, and thereafter, is more closely approximate to occupational and social functioning with reduced reliability and productivity.  

Significantly, the Board notes that throughout the period beginning November 28, 2012, all of the symptomatology noted as being absent prior to April 27, 2011, is also significantly absent.  This includes suicidal ideations; obsessional rituals that interfere with routine activities; intermittently illogical, obscure or irrelevant speech; impaired impulse control; spatial orientation; neglect of personal appearance and hygiene; significant memory loss such as forgetting his name or occupation or those of his family members; disorientation of time and place; intermittent inability to perform basic activities of daily living, including minimal maintenance of personal hygiene; persistent danger to himself or others; grossly inappropriate behavior; persistent hallucinations or delusions; or, gross impairment of thought processes or communication.  The Veteran did not display any other symptomatology that would result in occupational and social impairment with deficiencies in most areas.  

Accordingly, the Board finds that a 50 percent evaluation, but no higher, for the Veteran's PTSD for the period beginning November 28, 2012, is warranted.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 50 percent evaluation, but no higher, for PTSD for the period of September 15, 2008 through April 26, 2011, is granted.

A 100 percent evaluation for PTSD for the period of April 27, 2011 through November 27, 2012, is granted.  

A 50 percent evaluation, but no higher, for PTSD for the period beginning November 28, 2012, is granted.


REMAND

With regards to the Veteran's cervical spine claim, the Joint Motion for Remand noted that the Board erred when it relied on the August 2009 VA examiner's opinion in denying entitlement to service connection, because that examiner failed to supply a "sufficient rationale" for his conclusions.  In light of the inadequacy of the August 2009 VA examiner's opinion and conclusions, the Board must remand that claim in order to obtain another VA examination with an adequate opinion supported by a sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As the Veteran has claimed that the neurological issues with his bilateral upper extremities are secondary to his claimed cervical spine disorder, that claim must also be remanded at this time as it is inextricably intertwined with the remanded cervical spine claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also notes that the claim for TDIU is intertwined with those remanded claims.  See Harris, supra; Henderson, supra.  Moreover, on remand, the Board finds that a VA opinion regarding the Veteran's employability as a result of his service-connected disabilities, to include the aggregate effect of all of those disabilities on his occupational functioning, should be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

The Board also notes that a thorough development, including issuance of the proper VCAA notice, with regards to the Veteran's TDIU claim should be accomplished on remand.  

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and obtaining any VA examinations as appropriate, as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Obtain any relevant VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed cervical spine and neurological disorders, as well as any other private treatment he may have had for any of his service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA orthopedic and neurological examination to determine whether his claimed cervical spine disorder and neurological disorder of the bilateral upper extremities are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any cervical spine and/or bilateral upper extremity neurological disorders found.

The examiner should then opine whether any cervical spine or bilateral upper extremity neurological disorders found are more likely, less likely, or at least as likely as not (50 percent or greater probability) due to military service, in particular a motor vehicle accident therein.  

The examiner should specifically discuss the February 1971 service treatment records which document a neck contusion following a motor vehicle accident.  The examiner should also specifically address the Veteran's lay statements regarding onset of symptomatology, and any continuity of symptomatology since discharge from service, particularly his statements that he had intermittent neck pain after service and treatment for such until he finally underwent a cervical spine fusion.  Reasons and bases for accepting or rejecting these statements as a means of establishing the period of onset of symptomatology and continuity of symptomatology must be provided.  

The examiner should additionally address any other relevant evidence in the claims file, to include the August 2009 VA examination and its findings and conclusions, as well as whether the Veteran's post-service job in the telecommunications field is the etiological cause of his cervical spine disorder.

Regarding the neurological disorder, the examiner should also opine whether any such disorder found is more likely, less likely, or at least as likely as not caused by or the result of his cervical spine disorder.  The examiner should also opine whether such neurological disorder is aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his cervical spine disorder.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA general medical examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, diabetes mellitus, and pseudofolliculitis barbae, tinea cruris and tinea pedis with onychomycosis, either singularly or in the aggregate, preclude substantially gainful employment.  

The examiner should specifically consider any pertinent evidence in the claims file regarding employability, to include any VA treatment, private treatment, or Social Security Administration records.

The examiner should address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions rendered should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for cervical spine and neurological disorders and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


